 PHIL'S SAV-MART SERVICE267Philip David Sachs and Michael Sachs,a partnership,d/b/a Phil'sSav-Mart Service,Peko Ltd., andSav-Co.,Inc., d/b/a Sav-Mart,JointlyandGary E.WaligorskiandDavid A.TemplemanandSteve M.NoelandJohn A. Pauline.Cases 14-CA-6540-1,14-CA-6540-2,14-CA-6540-3, and 14-CA-6540-4March 7, 1973SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn November 15, 1972, Administrative Law JudgePaulE.Weil issued the attached SupplementalDecision in this proceeding. Thereafter, the Respon-dent Peko Ltd. and Sav-Co. filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and brief, and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommended Orderas herein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondents,PhilipDavid Sachs and Michael Sachs, a Partner-ship, d/b/a Phil's Sav-Mart Service, Peko Ltd., andSav-Co., Inc., d/b/a Sav-Mart, Jointly, Collinsville,Illinois, their officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in a labor organiza-tion by discriminating in regard to hire, tenure, orother conditions of employment.(b) Interrogating employees as to their or otheremployees' union activities or as to the reasonstherefor or telling employees that they will lose theirjobs in the event they support the Union.(c) In any manner interfering with, restraining, orcoercing their employees in the exercise of the rightto self-organization, to form labor organizations, tojoin or assist any labor organization, to bargaincollectively through representatives of their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aidor protection, and to refrain from any and all suchactivities except to the extent such right to refrainmay be affected by an agreement requiring member-ship in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct.2.Each jointly and severally take the followingaffirmative action which is necessary to effectuatethe purposes of the Act:(a)Offer to Gary E. Waligorski, David A.Templeman, Steve M. Noel, and John A. Paulinereinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions atthe gas station if it is presently open and undercontrol of Respondents at their shopping center atCollinsville, Illinois; otherwise offer the said employ-ees reinstatement at the existing operations at thesaid shopping center in any substantially equivalentjobs for which they may be qualified, without loss ofseniority or other rights or privileges, dismissing, ifnecessary, any person hired after the discharge of theabove-named employees; and if thereare stillinsufficient jobopenings,distributingavailablepositions without discrimination against any of thesaidemployees because of union affiliation oractivities, following the system of seniority, if any,customarily applied in the conduct of the Respon-dent's business, and create a preferential hiring listcontaining the names of any employees above namedfor whom there are not sufficient job openings and,as job openings occur thereafter, offer reinstatementto said employees to any substantially equivalentjobs for which they may be qualified.(b)Make each such individual whole for any lossof earnings suffered by reason of the discriminationagainst him from the date of the termination of his.employment, until the fulfillment of the obligationimposed in paragraph 2(a) in the manner set forth inthe section of the Administrative Law Judge'sDecision entitled "The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at their place of business in Collinsville,Illinois,copiesof the attached notice marked"Appendix."'Copies of said notice, on formsprovided by the Regional Director for Region 14,1In the event that the Board'sOrderis enforced by a Judgment of ato a Judgment of the United StatesCourtof Appeals enforcing an Order ofUnited StatesCourt of Appeals, the wordsin the notice reading"Posted bythe NationalLaborRelations Board."Order ofthe NationalLaborRelations Board" shall read"Posted pursuant202 NLRB No. 48 268DECISIONSOF NATIONALLABOR RELATIONS BOARDafter being duly signed by their representative shallbe posted immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or coveredby any other material.(e)Mail to each of the individuals named above, athis last known address, a copy of the above-de-scribed notice duly signed by their representative.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National LaborRelationsBoard hasfound that we violated the National LaborRelationsAct and has ordered us to post thisnotice and weintend to carry out the Order of the Board and abideby the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represent-atives of their choosingTo act together for collectivebargainingor other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that interferes withor restrains or coerces employees with respect tothese rights.WE WILL NOT discriminate against our employ-ees for engaging in activities on behalf of theUnion or on their own behalf.WE WILL NOT lay off or discharge employeesfor engaging in union activities.WE WILL offer Gary E. Waligorski, David A.Templeman, Steve Noel, and John A.Paulinereinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions at the gas station if it is open under ourcontrol;otherwiseWE WILL offer the saidemployees reinstatement at the existing opera-tions at our shopping center in Collinsville in anysubstantially equivalent jobs for which they maybe qualified, without loss of seniority or otherrights or privileges, dismissing, if necessary, anypersons hired after the discharge of the above-named employees; and if there are still insuffi-cient job openings, WE WILL distribute availablepositions without discrimination against any suchemployees because of union affiliation or activi-ties,following the system of seniority, if any,customarilyapplied in the conduct of ourbusiness,and WE WILLcreate a preferential hiringlist containing the names of any employees abovenamed for whom there are not sufficient jobopenings and, as job openings occur thereafter,offer reinstatement to said employees to anysubstantially equivalent jobs for which they mayqualify.WE WILL paythe above named employees forany loss suffered because of our discriminationagainst them,with 6-percent interest,for theperiod from their termination until we fulfill theforegoing provision.PHILIPDAVID SACHSAND MICHAEL SACHS, APARTNERSHIP, D/B/APHIL'SSAV-MART .SERVICE PEKOLTD., ANDSAV-CO., INC., D/B/ASAV-MART, JOINTLY(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-namedindividuals, if presently serving in the Armed Forcesof the United States,of the right to full reinstate-ment, upon application after discharge from theArmed Forces, in accordance with the SelectiveService Act and the Universal Military Training andService Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 210 North 12th Boulevard, Room448,St.Louis,Missouri63101,Telephone314-622-4167.SUPPLEMENTALDECISIONPAUL E. WEIL, Administrative Law Judge: On June 6,1972, I issued a decision in this proceeding dismissing thecomplaint on jurisdictional grounds.On October 19, 1972,theNationalLaborRelationsBoard,hereinafter theBoard,reversed my decision,finding that Phil's Sav-MartService,Peko, Ltd., and Sav-Co., Inc., d/b/a Sav-Mart,comprised an integrated enterprise conducting a unifiedoperation as a single employer,that Phillip Sachs is anagent for the enterprise,and that the Board has jurisdictionto determine whether or not the enterprise violated Section8(a)(1) and (3) of the Actas alleged inthe complaint. The PHIL'S SAV-MART SERVICE269Board thereupon remanded the case to me for issuance of aSupplemental Decision limited to consideration of thatissue and containing recommendations with respect there-to.The Alleged Unfair Labor PracticesBackgroundThe operation of Phil's Sav-Mart Service, hereinaftercalled the Station was apparently commenced by PhillipSachs in 1968. Shortly thereafter Phillip Sachs wasinducted into the Armed Services and his younger brother,Harvey, became theostensiblemanager on his behalf.Harvey was armed with a rubber stamp bearing Phillip'ssignatureand, presumably, the $52 cash outlay whichPhilliphad furnished upon becoming manager of thestation. Four employees were utilized, each on a part-timebasis, to operate the station during the hours that the Sav-Mart store operated, 12 hours Monday through Saturdayand 10 a.m. to 6 p.m. on Sunday. Apparently occasionallyduring this time Harvey took time from his studies for amaster's degree at a nearby university to supervise theoperation and his younger brother, Michael,a teenager,appears also to have been present on occasion.SometimeinMay 1971, Michael, who was in the CoastGuard Reserve, was called up for duty and served some 51 /2 months, returning October 22, 1971.On September 29, 1971, the four charging parties, whowere the part-time employees, all signed authorizationcards for the Union. On October 2 or 3 David Templemanwas discharged by Respondent allegedly because ofshortages in the accounts. At the time he was discharged hetoldHarvey that he could not be discharged because hewas a member of the Union. Harvey claims that this is thefirst knowledge he had of the existence of union activityamong the employees. Templeman complained to UnionBusiness Agent Baum, who made arrangements throughSidney Katz, to meet with Ben Sachs, Harvey's father, thefollowingmorning, October 4. On this occasion Baumdemanded that Templeman be reinstated with backpay'and that Respondent sign a contract with the Union. Benstated that he had no authority to sign a contract and thatBaum would have to talk with Harvey. Subsequently,Baum arranged a meeting with Harvey, which was delayedfor a period of time because Harvey was not available dueto his educational activities. When Baum met with Harvey,Harvey informed him that he had no authority to sign acontract with the Union and agreed to send a contract tohis brother Phillip, who was stationed in Washington, D.C.On October 4, on arriving at the service station for hisshift, employeeWaligorski was informed that he had beenlaid off because Respondent was required to put Temple-man back on duty? Harvey and Ben Sachs followedWaligorski into the backroom of the station when he wentto collect his belongings and Ben asked Waligorski whomade him join the Union. Waligorski responded that hehad joined on his own free will, to which Ben responded,"Look what the Union got you, you owe a $25 initiationfeeand you're out of a job," and then asked whyWaligorski joined the Union.. Waligorski answered that theUnion had more to offer, the only way he could getanything would be through the Union. Waligorski said thathe had another job lined upand left the station.A day or two later Harvey informed the employees thatthere were two new rules; no smoking would be allowed atany time at the station and radios would not be played atthe station. According to the testimony of Harvey Sachs,he had received complaints from management of Sav-Martand from employees about the loud radio playing andabout the type of music that was played.3 Templeman toldWaligorski about the changedrules,and Waligorski askedHarvey Sachs if it was true, that there were new rules.Harvey answered that the rules were in effect and that "ifthe station was going to be a union station it was going tobe run like a union station."According to the testimony of Waligorski, which I credit,all the employees and Michael and Ben Sachs' smoked atthe station; occasionally the employees would absentmind-edly continue smoking while they were pumping gas,concededly a dangerous move. Also at most times radiosbelonging to one or another of the employees were keptrunning at the station. No complaint was made of this andindeed Michael Sachs purchased a connector by which abattery-operated radio could be plugged into the station'selectrical supply rather than furnishing batteries which allemployees including Michael had participated in prior tothe purchase of the transformer.Some time in mid-October Union Representative Baumcontacted Harvey Sachs and inquired whether Phillip hadsigned a contract. Harvey said that he had not done so,whereupon Baum, again working through the principals ofSav-Mart, attempted to get a contract signed. Failing indoing so he mounted a picket line on October 23. Allemployees engaged in the strike and from that time on itappears that Michael Sachs, who had returned from hisCoast Guard assignment the day before, worked full timeat the station, a total 80 hours a week. After 4 days ofpicketing, and after the intervention of the principals ofPeko and Sav-Mart, Harvey and Michael Sachs and theirfather Ben came to the Union's office to sign a contract.When they saw the striking employees present at the office,they refused to sign a contract in their presence. UnionAgent Baum thereupon called Sidney Katz who spoke toBen Sachs and apparently changed his mind. Michael thensigned the contract and stamped Phillip Sachs' signaturebeneath his own, writing after the signatures, "partners" inparenthesis.AfterMichael signed the contract he looked up at thefour employees and said "there is a work shortage so thewhole crew is laid off." None of the four employees haveever resumed work at the station.The record reveals that from October 28, the day onwhich the contract was signed, until December 31, onwhich day the Sachs boys discontinued operating theservice station,Michael worked every hour that the servicestationwas open with occasional assistance from hisbrother, Harvey. No other employees were used during thisperiod of time. The record does not disclose whether the1It appears that Templemanlost only 2 hours' pay.2 It appears that thislayoffwas rescinded.The General Counseldoes notcomplain of any action with regard to Waligorskion that date.3The boys apparently played rockmusic on theradioat all times. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDservice station has been operated since January 1, 1972, orby whom.Discussion and ConclusionThe General Counsel contends that the conversation onOctober 4 between Ben Sachs and Jerry Waligorski in thepresence of Harvey Sachs constituted a violation of Section8(a)(1). Ben Sachs did not take the witness stand. HarveySachs testified that the only question his father asked washow long the employees had been members of the Union.He denied that any other statements were made. I creditWaligorski's testimony. I find that the conversationconstituted an unlawful interrogation of Waligorski andconstituted an additional threat of discharge because of hisunion activities.The General Counsel also contends that the rulesagainstsmoking and playing the radio at the station wereinstituted in retaliation for the union activities of theemployees. I credit Waligorski's testimony that in responseto his question as to the institution of the rule, HarveySachs stated that if the station were going to be undercontract it would be run as a union station, and I find thisconstitutes an admission by Harvey Sachs that the ruleswere instituted in retaliation for the union activities of thefour employees.Ido not credit Harvey Sachs' testimony that the ruleswere instituted (1) because of complaints from themanagement of Sav-Mart, (2) because of complaints fromthe customers, or (3) at the suggestion of Union Represent-ative Baum. As to the first there is no evidence, other thanHarvey's assertion, that anyone from Sav-Mart or anycustomer ever complained about the radio or smoking.There is evidence that smoking was forbidden at the gaspumps, but that not only the employees but members ofthe Sachs family were guilty of this violation. There is noexplanation for the expansion of the rule to includesmoking anywhere on the premises. With regard to theradio, it is clear that not only had management not warnedagainst the use of a radio in the past, but the Sachs familyhad actively supported, by furnishing batteries andelectrical power, the custom of keeping a radio on at thestation at all times.With regard to the third point Harveyadmitted on cross-examination that the only topic ofconversation between him and Baum with regard to ruleswas the discussion of the institution of a rule against theuse of manjuana on the premises. It appears that at thediscussion in question Harvey suggested that the stationshould have rules and Baum suggested that if theyinstituted rules they should do it in writing and he wouldinform the Sachs brothers if any of the rules they proposedto institute violated the contract. I do not credit Harvey'sassertion,which is denied by Baum, that Baum firstsuggested the rules that were instituted. I find that by theinstitution of the rules in retaliation for the employeesengaging in union activities Respondent violated Section8(a)(3) and (1) of the Act.Finally the General Counsel contends that by the layoffof the four employees, Waligorski, Templeman, Noel, andPauline, Respondent violated Section 8(a)(3) of the Act.Respondent contends that the layoff was occasioned by thelack of business at the service station. However, it appearsthat the hours that the four employees worked were thesame hours as those thereafter worked by Michael Sachs,with occasional assistance from his father and his brotherHarvey. There is no evidence, other than the nakedassertion of Harvey Sachs, that the business in any waydecreased except during the period the Union waspicketing the station. No books or records of receipts orsaleswere produced by Respondent to support HarveySachs' assertion either as to the business prior to or afterthe strike.Itmay be noted that although in his testimony HarveySachs attempted to characterize his brother Michael as anemployee, and indeed the senior employee, Sachs alsotestified that in the period after the strike until the Sachsbrothers discontinued themanagement of the stationMichael was paid at the rate of $1.75 an hour, substantiallybelow the rate called for by the contract which Michaelsigned with the union, as a partner in the enterprise. Thereisno evidence that any fringe benefits were paid for himsuch as are called for by the Union contract. I concludethat the layoff was executed in retaliation against theemployees for joining the Union, which, with the fortuitousrelease ofMichael from the Coast Guard on October 22,enabled Respondent to continue operating the station as anonunion enterprise in spite of its contractual commit-ment. I conclude that the layoff of the four charging partieswas violative of Section 8(a) (3) and (1) of the Act.Upon the foregoing factual findings and conclusions Icome to the following:CONCLUSIONS OF LAW1.Teamsters Local Union 971, affiliated withInterna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men, and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.By the layoffof its employees in retaliation for theirunion activitiesRespondent discriminated against itsemployees in regard to hire and tenure of their employ-ment thereby discouraging membership in a labor organi-zation in violation of Section 8(a)(3) of the Act.3.By adversely changing conditions of employment, bythe unilateral institution of working rules,Respondentdiscriminated against its employees in regard to the termsand conditions of their employment thereby discouragingmembership in a labor organization in violation of Section8(a)(3) of the Act.4.By the acts set forth in subparagraphs 2 and 3 above,by coercivelyinterrogating employees about their unionmembership, and by informing an employee that he hadbeen laid off because of his union membership, Respon-dent interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section7 of the Act,thereby violatingSection 8(a)(1) of the Act.5.The actions of Respondent described above consti-tute unfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they be PHIL'S SAV-MART SERVICEordered to cease and desist therefrom and to take certainjoint and several affirmative action in order to effectuatethe policies of the Act.In the absence of evidence that theservice station is presently being operated,or under whatcircumstances it is being operated,I deem it appropriatethat the discnminatees be offered immediate reinstatementin any jobs for which they may be qualified in the existingoperations of Respondents without loss of seniority orother rights or privileges and that the Respondents berequired to dismiss if necessary any persons hired in anysuch jobs after the unlawful termination of the discrimina-tees. I shall recommend that the Respondents shall makethem whole jointly and severably for their loss of earningssuffered because of Respondent's acts for the period from271their respective losses of employment until they be thusreinstated by the payment to them of the amount theywould have earned,less interim earnings,computed on aquarterly basis with interest at the rate of 6 percent perannum in the manner heretofore established by the Board.4I shall also recommend,since any notice to employeeswith respect to the unfair labor practices may not otherwisecome to the attention of the affected employees,appropn-ate publication thereof in addition to the usual postingrequirements.Upon the basis of the forgoing findings of fact andconclusions of law and upon the entire record in the case Ihereby recommend that the Board issue the following.[Recommended Order omitted from publication.]4Lees Shopping Center, Inc,198 NLRB No. 73